United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
San Diego, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket Nos. 21-1280 &
20-1050
Issued: October 28, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL IN DOCKET NO. 21-1280
AND DISMISSING PETITION FOR RECONSIDERATION
IN DOCKET NO. 20-1050
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 24, 2021 appellant sought an appeal from a purported May 14, 2020 decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-1280.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation Act. 1
The case record as transmitted to the Board does not contain a final adverse decision of OWCP
issued within 180 days from the date of docketing of the current appeal. 2 The most recent final
adverse decision was issued by OWCP on October 6, 2015. By an order dated May 14, 2020, this
Board dismissed an appeal from OWCP’s October 6, 2015 decision as untimely filed under Docket

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

No. 20-1050.3 As there is no final adverse decision issued by OWCP over which the Board may
properly exercise jurisdiction, the Board concludes that the appeal docketed as No. 2 1-1280 must
be dismissed.
Regarding whether appellant’s August 24, 2021 appeal may be construed as a timely
petition for reconsideration of the Board’s May 14, 2020 order dismissing appeal in Docket No.
20-1050, the Board notes that its order became final upon the expiration of 30 days from the date
of issuance. 4 Further, as appellant did not file his disagreement with the Board ’s May 14, 2020
order until August 24, 2021, this submission may not be deemed as a timely petition for
reconsideration as it was filed in excess of 30 days from the date of issuance of the Board’s order.5
Thus, the petition for reconsideration of the May 14, 2020 Board order must be dismissed as
untimely filed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1280 is dismissed.
IT IS FURTHER ORDERED THAT the petition for reconsideration in Docket No.
20-1050 is dismissed as untimely filed.
Issued: October 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Docket No. 20-1050 (issued May 14, 2020).

4

20 C.F.R. § 501.6(d).

5

See id. at § 501.7(a).

2

